Citation Nr: 1218816	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO. 08-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965, including for a period in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Diabetes mellitus is not shown to have required "regulation of activities" and has not been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations a year or twice a month or more visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for the service-connected diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.119 including Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran received VCAA notice in August 2007 prior to the initial adjudication of his claim. Additional VCAA letters were sent in February 2008 and June 2008 with corresponding responses to the notices in March 2008 and July 2008, respectively. The VCAA letters indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.

After awarding the Veteran service connection for diabetes mellitus and assigning an initial disability rating, he filed a notice of disagreement contesting the initial rating determination. 38 C.F.R. § 3.159(b)(3).

The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned, included notice of the criteria for a higher rating, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal. See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).

The Veteran was afforded a VA examination in May 2008. The examination was thorough and adequate for the purposes of deciding this claim.

The report reflected that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the evidence of record. Neither the Veteran nor his representative has raised questions about the adequacy of the examination.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained. The evidence includes service treatment records, private medical records, VA medical records, VA examination reports, and statements from the Veteran and his representative. The Veteran has not indicated that he has any further evidence to submit to VA, or which VA must obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. 



The Merits of the Appeal

As noted, the Veteran seeks an increased initial disability evaluation. The Board presently denies the appeal.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes (DC) identify the various disabilities. See 38 C.F.R. Part 4. Specific diagnostic codes will be discussed where appropriate below.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. See Fenderson v. West, 12 Vet. App. 119 (1999). When assigning an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson, 12 Vet. App. at 126.

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.

Under the rating criteria for the endocrine system, and specifically for diabetes mellitus, DC 7913:

A 40 percent is assigned when the disorder requires insulin, a restricted diet, and the regulation of activities. "Regulation of activities" means that the medical evidence must show that it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities. See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

A 60 percent evaluation is assigned for diabetes mellitus requiring insulin, a restricted diet, and the regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A total evaluation of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and the regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).

The Veteran has been granted service connection and evaluated for separate peripheral neuropathy of the bilateral lower and upper extremities associated with diabetes mellitus, and erectile dysfunction. As separate ratings are already in effect for those disorders, they will not further be discussed in this context, so as to avoid pyramiding. See 38 C.F.R. § 4.14 (the evaluation of the same manifestations under various diagnoses is to be avoided). He has also been granted entitlement to special monthly compensation based on loss of use of a creative organ.

VA treatment records reflects that the service-connected diabetes mellitus required insulin and restricted diet. However, the medical records do not show "regulation of activities" as that term is defined by law. (See VA treatment records dated May 2008 and June 2008). 



A March 2008 VA treatment record noted poorly controlled diabetes. The Veteran was to exercise on his stationary bike and increase his minutes of exercise. A July 2008 VA treatment record noted that the Veteran was to consult physical therapy ("PT/KT") for reconditioning. The exercise plan (and promotion of exercise by his treatment providers) is the opposite of "regulation of activities" which has been defined by the Secretary as restrictive in nature.

A May 2008 VA examination reflects that the Veteran was currently not employed. However, it was noted that he had retired while diabetes affects his daily living secondary to decreased mobility and polyuria. The Veteran denied ketoacidosis or hypoglycemic episodes. He followed a diabetic diet and took insulin. The VA examiner diagnosed him with diabetes mellitus, type II and hypertension. It was noted that the Veteran had complications with neuropathy and dry skin. 

The preponderance of the evidence is against a higher rating under Diagnostic Code 7913. The evidence has not demonstrated a "regulation of activities" as that term is described by law, or hospitalizations for ketoacidosis or hypoglycemia. In fact, the Veteran admitted he had no hospitalizations due to an inability to regulate insulin during his VA examination. Although the Veteran requires more than one daily injection of insulin, the record reflects no hospitalizations due to his diabetes, and far less than weekly visits to his diabetic care provider.

An initial rating in excess of 20 percent for the service-connected diabetes mellitus, type II is denied. The disability has been no more than 20 percent disabling so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).

An extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

There must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Here, the Veteran's diabetes mellitus requires insulin, and his diet must be restricted. These manifestations are contemplated by the rating criteria.  The evidence does not support a finding that the Veteran's service-connected diabetes mellitus presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

His disability picture is contemplated by the rating schedule, and the schedular evaluation (at the increased, 40 percent level) is adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not required.


ORDER

An initial rating in excess of 20 percent for the service-connected diabetes mellitus, type II is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


